DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered. 

Claim Status
Claims 2-4, 7-8, 12-13, 17-18, 22, 24, 27-28 and 30 are canceled.
Claims 5-6, 9-10, 14-16, 23, and 25-26 are withdrawn.
Claims 1, 11, 19-21, 29, and 31 are under examination.

Priority
For the reasons infra, all claims under examination still fail the written description and/or enablement requirements and so no priority is awarded at this time for the reasons of record. 
Also, no certified translations have been received in the file wrapper.  


Objections Withdrawn
Claim Objections
The objections to claims 1 and 19 are withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 8, 11, 19-21, 29, and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments. 

The rejection of claims 1, 8, 11, 19-21, 29, and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.  



New Objections
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  These claims recite four shRNA and these should be recited as shRNA selected from the group consisting of: SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, and SEQ ID NO: 4, for clarity. 
Also, for clarity, these two claims should read FCho1 inhibitor is delivered into target cells by a pharmaceutically acceptable delivery system, and so are objected for this reason also.
Claims 1 and 19 are further objected to since a colon is required after the first “group consisting of” in the claims.  
Claim 19 is further objected to since the term human is required before FCho1 del563-564 for consistency in the claim set.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 19-21, 29, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of modulating cell division in human cells or human subjects using human FCho1 S270A and SEQ ID NO. 6, does not reasonably provide enablement for similar methods in just any species of cell or subject.  Furthermore, the specification does not enable use of shRNA based on murine mRNA of FCho1 in human cells or subjects.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 1 drawn in part to a method of regulating cell division comprising regulating FCho1 activity in vivo or in vitro with human FCho1 S570A and SEQ ID NO. 6, which is based on human FCho1, or with shRNA of SEQ ID Nos. 1-4, which are based on murine FCho1 mRNA wherein the inhibitor above is delivered to the target site by a pharmaceutically acceptable delivery system.
The nature of the invention is a treatment for cancer using FCho1 inhibitors.
The level of skill of one skilled in this art is high.
Claims 1 and 19 recite use of FCho1 inhibitors which are human FCho1 variants.  While these can predictable inhibit FCho1 activity in human cells, the same cannot be 
The art teaches that protein chemistry is probably one of the most unpredictable areas of biotechnology.  For example, replacement of a single “lysine” residue at position 118 of acidic fibroblast growth factor by “glutamic acid” led to the substantial loss of heparin binding, receptor binding and biological activity of the protein (Burgess et al., J of Cell Bio. 111:2129-2138, 1990).  In transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (Lazar et al. Molecular and Cellular Biology 8:1247-1252, 1988).  As these references illustrate, it is unpredictable that a polypeptide variant of a known target protein 
This substitution need not be at a position where said residue would contact the target protein.  Baker (Immunity, Vol. 13, Pg. 475-484, 2000) teaches that Tax-peptide is an agonist of the of T cell activity (Abstract).  However, mutation of proline at position 6 of this peptide to alanine creates a T cell antagonist (Abstract).  Importantly, this residue does not contact the T cell receptor (Abstract).  
Therefore, barring experimental evidence, it is unpredictable that the human FCho1 variants which function as FCho1 inhibitors in human cells, recited in instant claims, would function in any other cell type.  They cannot be assumed to be equivalent to their orthologs therein.  For at least this reason, the claims are rejected here.  It is recommended that Applicant recite use of their methods on human cells and in human subjects as appropriate in the independent claims.
In addition, the claims rejected above read on use of shRNAs based on murine FChoI (Figure 27) in human cells.  This is unpredictable.  There is no evidence the nucleic acid sequences targeted by these shRNAs are identical between the two mRNAs human and murine.  Owed to wobble, even if the amino acid sequences were the same, the nucleic acid residues can vary.  Furthermore, Applicant does not present data over SEQ ID Nos. 1, 3, and 4.  Rather, they just say that SEQ ID NO. 2 had the most significant inhibitor effect (Pg. 35).  Thus, barring evidence, the other shRNAs could have provided insignificant data and for this reason, Applicant used on SEQ ID NO. 2 in tests.  Importantly, all data on page 35 was done in mice (Table 1).  Thus, no data to show any shRNA recited in the claims above functions in human cells is provided.  Owed mismatch 
One of ordinary skill in this art would suffer undue experimentation with no hope of success in using the invention claimed to its full scope for the reasons supra, barring evidence by Applicant to the contrary.

Claims 1, 11, 19-21, 29, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 1 and 19, on which the other claims above depend, have been amended to recite that SEQ ID NO. 15 is given with a delivery system to a target site.  However, the specification contemplates the opposite, not using such a system on this specific peptide because Applicant’s argue it is not needed.  See page 37 where it states this peptide is used without CPP or carrier, for example.  Thus, it appears that Applicant never contemplated use of SEQ ID NO. 15 with a delivery system, such as lentivirus in the 
It is noted that the written description requirement is severable from the enablement requirement.  Thus, a claim may meet one but not the other.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This claim only recites the effect/mechanism of the inhibitors recited in claim 19.  However, all enabled embodiments of claim 19 will implicitly have this effect/mechanism and so claim 21 does not further limit the claim on which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642